Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          25-AUG-2021
                                                          11:03 AM
                                                          Dkt. 10 ODAC


                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                           STATE OF HAWAI‘I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                              GREG BAXTER,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DTA-18-04169)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
 of Certiorari filed on June 30, 2021, is hereby rejected.
           DATED:   Honolulu, Hawaiʻi, August 25, 2021.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Todd W. Eddins